1. When a motion for a new trial has been fully argued, it is too late to move to dismiss it because the order fixing a time for the hearing has run out.2. As the charge of the court extends to great length, and the exceptions thereto in the motion for a new trial are numerous, and the court has granted a new trial generally, this court will not control the discretion of the presiding judge and prevent him from submitting the case to the jury under more mature instructions. The charge can be better reviewed, with full justice to both parties, after it has been condensed and more deliberately shaped on a second trial. The novelty of the case, in some of its elements, justifies extraordinary care in working out the principles that control it.